Case 1:20-cv-20795-UU Document 30 Entered on FLSD Docket 08/04/2020 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CV-20795-UU

 ADONIS MEAUX,

              Plaintiff,
 v.

 CARNIVAL CORPORATION,

             Defendant.
 _______________________________/


            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Procedure 41, the parties hereby stipulate that this action

 should be dismissed WITHOUT PREJUDICE with each side to bear their own costs and fees.

       Dated this 4th day of August, 2020.

                                             Respectfully submitted,

                                             Paul M. Hoffman, Esquire
                                             HOFFMAN LAW FIRM
                                             2881 East Oakland Park Blvd.
                                             Fort Lauderdale, FL 33306
                                             (954) 707-5040

                                             By:    /s/Paul M. Hoffman, Esq.
                                                    Paul M. Hoffman, Esq.
                                                    Fla. Bar No: 279897
Case 1:20-cv-20795-UU Document 30 Entered on FLSD Docket 08/04/2020 Page 2 of 3




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 4, 2020, I electronically filed the foregoing

 document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is

 being served this day on all counsel of record or pro se parties identified on the attached Service

 List in the manner specified, either via transmission of Notices of Electronic Filing generate by

 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

 to receive electronically Notices of Electronic Filing.


                                               Respectfully submitted,

                                               Paul M. Hoffman, Esquire
                                               HOFFMAN LAW FIRM
                                               2881 East Oakland Park Blvd.
                                               Fort Lauderdale, FL 33306
                                               (954) 707-5040
                                               pmh@paulmhoffmanlaw.com

                                               By:     s/ Paul M. Hoffman, Esq.
                                                       Paul M. Hoffman, Esq.
Case 1:20-cv-20795-UU Document 30 Entered on FLSD Docket 08/04/2020 Page 3 of 3




                                   SERVICE LIST

 VALENTINA M. TEJERA, ESQ.               PAUL M. HOFFMAN, ESQ.
 vtejera@carnival.com                    pmh@paulhoffmanlaw.com
 3655 N.W. 87th Avenue                   2881 East Oakland Park Blvd.
 Miami, FL 33178                         Fort Lauderdale, FL 33306
 Telephone: (305) 406-7556               Telephone: (954) 707-5040
 Facsimile: (305) 406-4732               Attorney for Plaintiff
 Attorney for Defendant



                    [Service via CM/ECF Notice of Electronic Filing]
